DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 30 December 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/095,967 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed 30 December 2021 is acknowledged and entered.  Following the amendment, claim 16 is canceled, claims 5 and 18 are amended, and the new claims 22 and 23 are added.    
Currently, claims 1-10, 12-15, 17, 18 and 21-23 are pending, and claims 5, 17, 18 and 21-23 are under consideration. Claims 1-4, 6-10 and 12-15 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 16 are moot as the applicant has canceled the claim.
The scope of enablement rejection of claims 5, 18 and 21 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 5, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Hayday et al. (US 2014/0363422, 12/11/2014), and as evidenced by Genovese et al. (Arthritis Rheumatol. 2014 Jul; 66(7):1693-704) is withdrawn in view of applicant’s amendment, which, however, raises new issues under 35 U.S.C. 112(b) (indefiniteness), and under 35 U.S.C. 112(a) (new matter) (see below).  

Formal Matters:
Specification 
The specification is objected to for the following reason: the specification states “The term "destructive rheumatoid arthritis" is intended to denote the occurrence of rheumatoid arthritis in an individual, for whom bone destruction is associated. Conversely, the term "non-destructive rheumatoid arthritis" is intended to denote the occurrence of rheumatoid arthritis in a patient, for whom bone destruction is associated.”  As such, it seems unclear what the  difference is between "destructive rheumatoid arthritis" and "non-destructive rheumatoid arthritis".

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 17, 18 and 21 remain rejected, and the new claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the previous Office Action, and the following. 
Claim 5 remains indefinite for the recitation “an individual suffering from a non-destructive chronic autoimmune or inflammatory disease” in lines 5-6 because it is unclear what “a non-destructive chronic autoimmune or inflammatory disease” is meant or encompasses.  Neither the specification nor the claim defines the term; and such is not an art-recognized term.  Additionally, it is unclear how “an individual suffering from” such a non-destructive disease can be identified in the first place.  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite and confusing for the recitation “b) selecting, as the antibody for treating or reducing bone destruction associated with a chronic autoimmune or inflammatory disease, the anti-IL-17A autoantibody …” because it is unclear how such an anti-IL-17A autoantibody “for treating or reducing bone destruction associated with a chronic autoimmune or inflammatory disease” is selected, and how it differs from other anti-IL-17A autoantibodies such as an anti-IL-17A neutralizing autoantibody.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 17 remains indefinite for the recitation “the method is for13390051us -5- selecting an antibody for treating a bone condition associated with destructive rheumatoid arthritis” because it is unclear how “an antibody for treating a bone condition associated with destructive RA” differs from “an antibody for treating or reducing bone destruction associated with a chronic autoimmune or inflammatory disease” as recited in claim 5, from which claim 17 is dependent; and how the “two” antibodies can be selected differentially.  Further, it is unclear “a bone condition associated with destructive RA” is meant or encompasses, and how “a bone condition” differs from “bone destruction” as recited in claim 5, from which claim 17 is dependent.  Furthermore, once again, it is unclear how such “an antibody for treating a bone condition associated with destructive RA” differs from other anti-IL-17A autoantibodies such as an anti-IL-17A neutralizing autoantibody.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 23 is indefinite for the recitation “from an individual,” in line 2 because it is unclear what individual it is meant here.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Applicants argument filed on 30 December 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 7-8 of the response, the applicant argues that claim 5 is amended to recite that the individual from whom the biological sample is obtained is an individual suffering from a non-destructive chronic autoimmune or inflammatory disease; and the rationale for obtaining antibodies from such individuals is presented in the application (the second and third paragraphs of page 6.); and that claim 5 is amended to include "...wherein the anti-IL-17A autoantibody is the antibody for treating or reducing bone destruction associated with a chronic autoimmune or inflammatory disease", which clause provides a nexus between the preamble and the result of the method and clarifies that the antibody selected in step b) is the "...antibody for treating or reducing ...bone destruction...".
This argument is not persuasive for the reasons of record and above.  The issue is not whether the specification provides a rationale, rather, once again, the issue is that the claims are indefinite and confusing as it is unclear how or based on what to select the claimed autoantibodies with particular properties in the context of a therapeutic treatment (“for treating or reducing bone destruction associated with a chronic autoimmune or inflammatory disease”; or “for treating a bone condition associated with destructive RA”), which are different from the situation of a "finished" product claim with merely an intended use; and why the intended use limitations render the selected antibody different?  For example, how do the claimed autoantibodies with particular properties in the context of a therapeutic treatment differ from any neutralizing antibody to IL-17A?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claims 5, 17, 18 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites “in a biological sample from an individual suffering from a non-destructive chronic autoimmune or inflammatory disease”; however, applicants have not pointed out, nor can the examiner locate, the basis in the specification for this limitation.  
This is a new matter rejection.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites “an antibody for treating a bone condition associated with …”, whereas the independent claim 5, from which claim 17 is dependent, recites “an antibody for treating or reducing bone destruction associated with …”, which seems narrower than “a bone condition” in scope.  As such, claim 17 fails to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONG JIANG/
Primary Examiner, Art Unit 1646
2/12/22